Title: February 1786
From: Washington, George
To: 




Wednesday first. Thermometer at  in the Morng.— at Noon and  at Night.
Ground very hard froze, Wind Eastwardly in the Morning, and So. Et. the remaining part of the day; but clear, & tolerably pleasant notwithstanding.
Not being able to leave here yesterday (as I intended) for the appointed meeting of the Directors of the Potomack Navigation at the Great Falls this day, I set out this Morning at the first dawning of day, for this purpose, and after as disagreeable a ride as I ever had for the distance, arrived, at the Falls at half after 11 Oclock where I found Colo. Gilpin (who had been there since Sunday Night) levelling &ca. and Colo. Fitzgerald who got there just before me.
Spent the remainder of this day in viewing the different grounds along which it was supposed the Canal might be carried and after dining at the Huts went in the evening accompanied by Colo. Fitzgerald & Mr. Potts to a Mr. Wheelers in the Neighbourhood (abt. 1½ Miles off) to lodge.


   
   the huts: The Potowmack Company made its construction headquarters on the Virginia side of the Great Falls, where in 1790 the town of Matildaville was authorized. In 1786 this settlement, which was never more than a construction

town, probably consisted of little more than “huts” for the workers (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 13:171; BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 87).



 


Thursday 2d. Thermometer at  in the Morning— at [noon] and  at Night. A very remarkable hoar frost, with but little Wind; day pleasant till the evening when it clouded up and abt. 8 oclock began to Snow.
Spent this day in examining the ground more attentively, and levelling the different ways we had discovered yesterday but on acct. of the swolen state of the river, & rapidity of the currant we could not determine, absolutely, upon the best cut and therefore directed Mr. Stuart, the Assistant Manager to have all of them opened, accurately measured, levelled, & their bottoms sounded by the day of March when the Directors are to be requested pointedly to meet for the final choice.
Dined again at the Hutts; some little time after which, Govr. Lee (who had been detained by high waters) and Mr. Rumsey came in—the first concurred in sentiment with us on these measures.
After 7 Oclock at Night, Colo. Fitzgerald Mr. Potts & Myself left the Hutts, & came to Mr. William Scotts about 6 Miles on this side of the Falls where we lodged.
 


Friday 3d. Thermometer at  in the Morng.— at Noon and  at Night.
The Snow that fell last Night did not cover the ground an Inch. The Wind was at So. West, and the day overhead was pleasant. Snow soon disappeared.
After an early breakfast we left Mr. Scotts; and about noon I reached home; where I found an Eastern shore man delivering the Oats which Doctr. Stuart had engaged on my behalf of a Mr. George Savage of Northampton—viz. 800 Bushels.
Soon after I arrived Miss Sally Ramsay, Miss Kitty Washington, Doctr. Craik Junr. & Mr. Porter came in and Dined, and stayed all Night. After Dinner Mr. Rumsey arrived and stayed the evening also.

   
   
   George Savage, of Northampton County, Va., was a planter descended from an established Eastern Shore family. In a letter to Dr. David Stuart on 24 Dec. 1785, GW thanked Stuart for contracting on his behalf with Savage for 800 bushels of oats. In addition, GW asked Stuart to try to procure for him another 1,200 bushels because his corn crop had been less than one-third of the previous year (DLC:GW). Early in February, GW acknowledged the delivery of the 800 bushels by Savage’s skipper John Whitney (GW to George Savage, 8 Feb. 1786, DLC:GW) and later that month, Savage wrote GW to expect shortly a shipment of corn from him via the schooner Molly

   and Betsey (18 Feb. 1786, DLC:GW). Since about 1782 Savage had held the position of commissioner of wrecks in Northampton. After becoming president, GW appointed Savage collector of the port of Cherrystone, also in that county.


   

 


Saturday 4th. Thermometer at 46 in the Morng.— at Noon and 40 at Night.
Clear morning with very little wind—after which it sprung up but not fresh, from the Eastward, and lowered.
Mr. Porter and Doctr. Craik went away before Breakfast and Mr. Rumsay after dinner.
Having assembled the Men from my Plantations, I removed the garden Houses which were in the middle of the front walls to the extreme points of them; which were done with more ease, & less damage than I expected, considering the height one of them was to be raised from the ground.
 


Sunday 5th. Thermometer at 34 in the morning—36 at Noon and 37 at Night.

Wind Northerly. About 9 oclk. last Night it began to Snow which turned soon to rain which continued through the Night and more or less all day, intermixed now & then with spittings of Snow. Abt. Noon the Wind shifted to the No. West and blew pretty fresh but the weather in other respects did not change.
 


Monday 6th. Thermometer at 36 in the Morning—40 at Noon and 38 at Night.
Flying Clouds in the morning with a brisk No. West wind all day and cold though clear after ten oclock.
The largest of my Buck fauns which had been missing since friday last came home after dinner with its left hind knee broke & much shivered—supposed to be by a shot.
Planting pines in the wilderness on the left of the lawn and spading the ground there to day.
 


Tuesday 7th. Thermometer at 34 in the Morning— at Noon and 54 at Night.
Morning clear & very pleasant, as it continued to be all day. Wind Southerly, but not fresh.
Mrs. Washington, Kitty Washington, Miss Ramsay, Mr. Shaw and myself went to Colo. McCartys to the funeral of Mrs. Peers (one of his daughters). I took my ferry & dogue run plantations in the way. We returned home to dinner—after which Doctor Griffith came in and my overseer from the Plantation on Rappahannock.

   
   
   Valentine Peer’s wife was Margaret (Peggy) McCarty Peers (Fairfax County Deeds Book O–1, 432–40, Fairfax County Courthouse).



 


Wednesday 8th. Thermometer at 42 in the Morng.—52 at Noon and 44 at Night.
Day rather variable, but upon the whole pleasant; In the morning there were flying clouds with the wind pretty fresh from the No. West—after which it was clear and still, till the evening, when the Wind came out at So. East.
After Breakfast Mr. Griffith went away, and before dinner Mr. Wm. Craik came in and stayed all Night.
Finished planting all the young pine trees in the Wilderness on the left.
 


Thursday 9th. Thermometer at 43 in the Morng.—54 at Noon and 50 at Night.
Clear morning, with a remarkable white frost. Wind Southerly all day.

Went early in the Morning to my river Plantation. Took the Dogs with me and on my return hunted, but never got a fox a foot tho I dragged one to Mr. Robt. Alexanders Pocoson at whose house I called.
In my way home I took Muddy hole plantation. Found Mr. Willm. Craik gone and Mr. Fendall and Mr. Hipkins here who went away at Night by which Doctr. Craik Senr. came in.
 


Friday 10th. Thermometer at 52 in the Morning—62 at Noon and 66 at Night.
Wind Southerly & pretty fresh all day, till evening, when it shifted to the No. West and turned cold—a large circle round the Moon. This day was remarkably fine & promotive of vegitation. The buds of the lylack were much swelled & seemed ready to unfold.
Doctr. Craik went away after Breakfast.
I began to hand weed the drilled wheat from the Cape behind the Stables. The part which was cut so close by mistake appeared to be quite dead to, if not at the roots. The top of the blades of the other, in some places, had turned red as if singed with the frost; and the bottom blades were, in many places grown yellow. The last sowed wheat had, within these few days, vegitated a good deal, and was stooling very prettily.
Making up the banks round the serpentine walks to the front gate.
 


Saturday 11th. Thermometer at 34 in the Morning—34 at Noon and 30 at Night.
Wind at No. East all day—very raw, and cold—a red angry sky at Sunrising; lowering about Noon and snowing afterwards, by intervals, towards night.
A Mr. Wooldridge (an English gentleman) and a Mr. Waddell of No. Carolina—together with Mr. Murray, Mr. Wilson, & Mr. Maize came here to dinner & stayed all night.
Transplanted the following trees, to the following places in the North garden—viz.—the first on the left, looking eastward from the garden house, along the walk in front of it, is a peach tree transplanted the 14th. of last March from the Gardeners nursery, to the South side of the walk, by the Englh. Walnuts. The 2d. & 4th. on the same side, are burgamy Pears, grafted the first of April last yr. by the green House. The 3d. on the same side, is a black May heart cherry, grafted at the same time, in the same place. The 5th. on the same side is a Duke cherry, Do. Do. The 3d. tree from the same house, on the right side (looking the

same way) is also a Duke cherry, grafted as above. By the stumps of the Cornation Cherry, and apricot, which were removed in to the same garden on the 26th. of last October (not expecting either of them to live) I planted a white heart cherry; and one of the small cherries that used to grow in the walk, in front of the House; the white heart was placed by the stump of the Cornation Cherry.
Brought a Goose & Gander of the Chineese breed of Geese, from the reverend Mr. Griffiths and also two of the large white (or Portugal) Peach trees; and 2 Scions from a tree growing in his garden, to which he could give no name—the last for my Shrubberies.


   
   In 1775 the merchants of London appointed a committee to consider the importance of American trade to Britain. They chose Thomas Wooldrige, a British merchant, and two others to report on the situation in North Carolina (Va. Gaz., D&H, 8 April 1775). Residing in New York City after the war, Wooldrige belonged to the firms of Wooldrige & Kelly and Kelly, Lot & Co., which engaged in West Indian trade. Wooldrige was in financial straits in 1786, for on 20 July 1786 Alexander Hamilton wrote to him concerning ways to satisfy his creditors. The following year Wooldrige was imprisoned in New York City for debts (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 3:678, n.1).



   
   Edmund Waddell (Waddill), a prosperous planter of Randolph County, N.C., represented that county in the state House of Commons in 1787 and in the Senate from 1793 to 1798. In 1788 Waddell attended the state convention called to ratify the Constitution.



 


Sunday 12th. Thermometer at 30 in the Morng.—32 at Noon and 34 at Night.
Snow about half an inch deep in the Morning but soon disappeared afterwards—cloudy for the most part and but a feeble Sun at any time of the day—not much Wind and that about So. Et.
Messrs. Wilson, Murray, and Mease went away before breakfast—Mr. Wooldridge and Mr. Waddell after it and Miss Ramsay & Kitty Washington some time after them in my Chariot.
 


Monday 13th. Thermometer at 34 in the Morning—34 at Noon and 32 at Night.
Cloudy Morning but tolerably clear afterwards till Noon when it lowered and sprinkled fine Snow by intervals till Night by which the ground was not covered more than half an inch. Wind Southerly but raw and cold notwithstanding.
Planted the two peach trees which were brought on Saturday from Doctr. Griffiths in my fruit garden behind the Stable (the

two uppermost ones at the No. Et. Corner of it). Also planted  others from the Nursery in the Garden.
Began to raise the Mound of earth on the right of the gate (coming in).
Rid to my Plantations at Muddy hole—Dogue Run and Ferry and also to the Mill. Found Doctr. Craik here on my return, who dined with us and proceeded to Mr. Littles at Cameron to whose wife he was sent for.


   
   Charles Little (c.1744–1813) emigrated from Scotland to Virginia in 1768, married Mary Manley, a sister of Penelope Manley French, and settled near Cameron at Cleesh, which he bought from the estate of the late Thomas Colvill (POWELLMary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 202; HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 285).



 


Tuesday 14th. Thermometer at 32 in the Morning—36 at [noon] and 38 at Night.
In the course of last night there fell 8 Inches Snow and it continued snowing slightly till 10 or 11 Oclock when it cleared & became a fine afternoon and evening—Not much wind and that variable sometimes at So. Et. then at No. West and then calm.
Employed all the women and Weak hands (who on acct. of the Snow) could not work out, in picking the Wild Onion from the Eastern shore Oat for seed.
Doctr. Craik came in whilst we were at Dinner and stayed all Night.
 


Wednesday 15th. Thermometer at 34 in the Morning—36 at Noon and 36 at Night.
Morning lowering. Towards Noon it became clear and warm, after which it clouded up again. Between 4 and 5 it began to Rain wch. turned to snow in a little time soon after which it ceased. Wind for the most part of the day was Southerly.
Doctr. Craik went away after Breakfast.
Began with some of the Men abt. the House to bundle faggots for filling up gullies; as they could not on acct. of the Weather remove earth.
 


Thursday 16th. Thermometer at 36 in the Morning—46 at Noon and 46 at Night.
Morning cloudy and not pleasant, wind being at No. West, but not fresh. Afterwards it became clear, calm, and exceedingly agreeable.
The warm & pleasant afternoon almost carried of the Snow.
Put one of Doctr. Gordons Subscription Papers (yesterday) in the hands of Doctr. Craik to offer to his acquaintance.

   

   
   
   Dr. William Gordon (1728–1807), a dissenting minister in England, migrated to America in 1770 and settled in Roxbury, Mass., where he soon became active in the independence movement. As the Revolution progressed Gordon began copying and collecting documents with which to write a history of the struggle, and in 1784 he visited at Mount Vernon for 2½ weeks while he copied and abstracted Revolutionary documents from among GW’s papers (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 6:36). Before he returned to England (1786) to find a publisher, Gordon circulated subscription papers for his history, which was first published in four volumes as The History of the Rise, Progress, and Establishment of Independence of the United States of America (London, 1788). Besides this subscription paper given to Dr. Craik, GW forwarded copies to correspondents in Alexandria and Fredericksburg. GW subscribed to two sets himself, for a total of £2 (GW to James Mercer, 20 Jan. 1786, DLC:GW; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 223; see also PILCHERGeorge W. Pilcher. “William Gordon and the History of the American Revolution.” The Historian 34 (1971-72): 447–64.).



 


Friday 17th. Thermometer at 38 in the Morning—52 at Noon and 48 at Night.
A thick fog till 9 oclock A.M. when it dispelled; was clear and pleasant till towards Sunsetting when the western horison seemed to cloud & lower. Wind Southerly all day but the ground very wet—Snow all dissolved where the Sun had access.
Rid to my Mill, and the Plantations at Muddy hole, Dogue Run & ferry.
Sent for Doctr. Brown, who visited my Negro Overseer (Will) and Gabriel at Muddy hole who were both sick—the first since this day week & was visited by Doctr. Brown on Tuesday last.
 



Saturday 18th. Thermometer at 45 in the Morning—56 at Noon and 50 at Night.
The morning lowered—cleard at Noon and about two it rained a little; with appearances of a good deal, at first—however it soon ceased, though it continued cloudy till night, when the Wind, which had blowed pretty fresh from the Southward all day, shifted to the No. West.
Began the yards back of the Green house designed for the Jack Ass & Magnolia.
The Bitch Stately was lined by the Dog Vulcan. Jupiter had been put to her and Venus but never seemed to take the least notice of them but whether he ever lined either of them is not certain. The contrary is supposed.
Rid to the Plantation in the Neck and returned home by Muddy hole and visited the sick men there whom I found better.
Took a list to day of all my Negroes which are as follows at Mount Vernon and the plantations around it—viz.—
   
Home House.
Will	Val de Chambre	1
Frank 	Waiters in the House	2
✻Austin
Herculus	Cooks	2
Nathan
Giles	Drivers, & Stablers	3
✻Joe
Paris—boy
✻Doll	almost past Service	2
✻Jenny
✻Betty	Sempstresses	3
✻Lame Alice
✻Charlotte
✻Sall	House Maids	2
✻Caroline
Sall Brass	Washers	2
✻Dolly
✻Alce	Spinners old & almost blind	4
Myrtilla
✻Kitty
Winny
✻Schomberg	past labour	1
Frank	Stock keeper old Jobber	2
Cook Jack

Gunner	Labourers	7
Boatswain
Sam
Anthony
✻Tom Davis
✻Will
✻Joe
Jack	Waggoner	1
✻Simms	Carter	1
Bristol	Gardener	1
Isaac	Carpenters	4
James
Sambo
✻Tom Nokes
Natt	Smiths	2
George
✻Peter—lame	Knitter	1
grown	41
✻Oney	Betty’s	Children House	12 yrs. old
✻Delphy	Ditto	6 do.	2
✻Anna	little Alice’s	13 do.
✻Christopher	Do.	11 do.
✻Judy	Do.	7 do.
✻Vina	Do.	5 do.	4
✻Sinah	Kitty’s	14 do.
✻Mima	Ditto	12 do.
✻Ally	Ditto	10 do.
✻Lucy	Ditto	8 do.
✻Grace	Ditto	6 do.
✻Letty	Ditto	4 do.
✻Nancy	Ditto	2 do.	7
✻Richmond	Lame Alce	9 do.
✻Evey	Do.	2 do.
✻Delia	Do.	3 mo.	3
Lilly	Myrtilla’s	11 yrs. old
Ben	Ditto	8 do.
Harry	Do.	3 do.
Boatswain	Do.	6 do.
Lally	Do.	3 mo.	5
✻Cyrus	Sall’s	11 do.	1
✻Timothy	Charlottes	1 do.	1

✻Wilson	Caroline	1 do.	1
✻Moll	Mr. Custis’s Estate	2
✻Peter
In all	67
Mill
Ben	Miller	1
Jack Tom Davy	Cowpers	3
In all	4
River Plantn.
✻Davy 	Overseer	1
✻Breechy	Labourg. Men dead	10
Nat
Ned
Essex
Bath
✻Johny
Adam
✻Will
Robin
✻Ben
✻Molly	Overseers Wife	1
Ruth	labourg. Women	17
✻Dolly
Peg
Daphne
Murria
✻Agnus
Suck
Sucky
Judy—M
Judy—F
✻Hannah
✻Cornelia
✻Lidia
✻Esther
Cloe
✻Fanny
✻Alice
grown	29

Children
Will	Mill Judy’s	–13 yrs. old	1
✻Joe	Hannahs	–12 Do.	1
Ben	Peg’s	10 Do.
Penny	Ditto	- 8 Do.	2
Joe	Daphne’s	8 do.
Moses	Ditto	6 do.
Lucy	Ditto	4 do.
Daphne	Ditto	- 1 do.	4
✻Ned	Lidia’s	7 do.
✻Peter	Ditto	5 do.
✻Phoebe	Ditto	- 3 do.	3
Cynthia 	Suckey’s	6 do.
Daniel	Ditto	- 4 do.	2
✻James	Ferry Doll’s	8 do.	1
✻Bett	Neck Dolls	7 do.
✻Natt	Ditto	4 do.
✻Dolly	Ditto	3 do.
✻Jack	Ditto	- 1 do.	4
Rose	Suck-Bass	12 do.	1
✻Milly	House Sall’s	7 do.	1
✻Billy	Do. Charlottes	4 do.	1
✻Hukey	Agnus’s	1 do.	1
✻Ambrose	Cornelia’s	1 month	1
In all	52
Dogue Run—Plantn.
✻Morris	Overseer	1
Robin	Labourg. Men	8
Adam
Jack
Jack—long
Dick
Ben
✻Matt
✻Morris
✻Brunswick	Ruptured	1
Hannah	Overrs. wife	1

✻Lucy	Labourg. Women old	10
Moll
Jenny
Silla
Charity
✻Betty
✻Peg
✻Sall
✻Grace
✻Sue
grown	21
Children
Sarah	Charity’s 6 yrs. old
Billy	Ditto 5 do.
Hannah	Ditto 3 do.
Elly	Ditto 6 mo.	4
✻Jesse	Salls 6 yrs. old
✻Kitty	Do. 4 do.
✻Lawrence	Do. 1 do.	3
✻Jenny	Lucy’s 9 do.
✻Daniel	Do. 3 do.
✻Ned	Do. 6 Mo.	3
Aggy	Jones (dead) 9 yrs. old
Simon	Do. 4 do.
Bett	Do. 3 do.	3
Sophia	Sylla’s 3 do.
Sabra	Ditto 6 Mo.	2
✻Andrew	Bettys’ 1 yr. old	1
✻Crager	Pegs 6 Mo.	1
In all	38
Ferry—Plantn.
✻Sam Kit	labourg. Men	5
London
✻Caesar
✻Cupid
✻Paul
✻Betty	labourg. Women	3
✻Doll
✻Lucy

✻Lucy	Labouring Women	7
Flora
✻Fanny
✻Rachel
✻Jenny
Edy ✻
Daphne
grown	15
Children
✻Godfrey	Betty’s 12 yrs. old
✻Beck	Ditto 11 do.
✻Hanson	Ditto 7 do.
✻Lucretia	Ditto 6 do.
✻John	Ditto 3 do.
✻Bill langston	Ditto 6 Mo.	6
✻Patt	Doll’s 11 yrs. old
✻Milly	Ditto 4 do.
✻Daniel	Ditto 3 do.
✻Silvia	Ditto 1 do.	4
✻Edmund	Lucy 6 do.
✻Mike	Ditto 3 do.
✻Phill	Ditto 8 Mo.	3
Joy	Flora 8 yrs. old
Jacob	Ditto 5 do.	2
In all	30
Muddy hole Plann.
✻Will	Overseer	Labourg. Men	5
✻Will
Charles
Gabriel
✻Jupiter
Kate	labourg. Women	9
Nanny
Sarah
Alice
Peg
Sackey
Darcus
Amy
Nancy
grown	14

Children
Molly	Kates	14 yrs. old
Virgin	Ditto	11 do.
Will	Ditto	8 do.
Kate	Ditto	4 do.	4
Moses	Darcuss	8 do.
Townshend	Do.	6 Mo.	2
Letty	Peg’s	7 yrs. old
Forrister	Ditto	2 do.	2
Uriah	Sackey’s	10 do.	1
Kate	Alice’s	4 do.	1
Isbel	Sarah’s	3 do.	1
Muddy hole	In all	25
Home House	67
River Plantation	52
Dogue Run Plantn	38
Ferry Plantation	30
N.B. Those marked with asterisks are Dower Negros.	Mill	4
Total	216

 


Sunday 19th. Thermometer at 35 in the morning—38 at Noon and 38 at Night.
Morning clear and tolerably pleasant, though the horison was red & angry at the place of the Suns rising. After noon it lowered a good deal and at Night there fell a mixture of Snow and Rain—which turned to a kind of misling rain that continued through the Night. But little wind in the fore part of the day—at So. Et. and East afterwards.
 


Monday 20th. Thermometer at 35 in the Morning—38 at Noon and 38 at Night.
Missling all day intermixed at times with Rain with but little wind.
Began, though the ground was too wet, to set the Posts of my Paddock fence.
Mr. Lawrence Washington of Chotank, Mr. Wm. Thompson Mr. Willm. Stuart and Mr. Lund Washington came here to dinner—all of whom except the first went away after it.


   
   William Thompson, of Colchester (see entry for 16 April 1775), in 1785 married Ann Washington, daughter of Lund Washington’s brother Robert Washington (b. 1729). William Stuart (b. 1761) was a younger brother of David Stuart.



 



Tuesday 21st. Thermometer at 40 in the Morning—40 at Noon and 38 at N.
Clear, with the wind pretty fresh at No. West in the forenoon calm afterwards.
A Mr. McPherson of Alexandria came & returned before dinner. His business was, to communicate the desires of a Neighbourhood in Berkeley County, to build a School & Meeting House on some Land of mine there, leased to one . My answer was, that if the tenant’s consent could be obtained, and the spot chosen was upon the exterior of my Land, so as that no damage would result from Roads &ca. to it, mine should not be wanting.
Colo. Carrington, Doctr. Brown, and a Mr. Scott of Maryland (a liver with Colo. Fitzhugh) also Mr. Lawe. Washington (of this County) came here to dinner; all of whom except Colo. Carrington went away after it. In the evening Mr. Crawford and his wife—child and nurse came in and stayed all night.

   
   
   Edward Carrington (1749–1810) was the son of George and Anne Mayo Carrington of Goochland County, Va. He served in the Revolutionary War as a lieutenant colonel in the 1st Continental Artillery and was a member of the Continental Congress 1786–88; in 1789 GW appointed him marshal of the United States District Court of Virginia. In 1791 he was made supervisor of the revenue for Virginia. Carrington served as the foreman of the jury in the Aaron Burr treason trial in 1807.



 


Wednesday 22d. Thermometer 36 in the Morning—40 at Noon and 40 at Night.
A grey Morning with a red and angry looking horison at the place of the Suns rising. About 10 Oclock it began to lower very much & at Noon to drip Rain which continued with intervals all the remaining part of the day but not so as to drive people from their work. Calm all day.
After breakfast Colo. Carrington & Mr. Crawford [and] his wife left this—the first for Alexandria to pursue his rout to Congress (of which he is a member)—the other on his return home.
Mr. Lawe. Washington went up to Alexandria after breakfast—dined & returned in the Evening.
 


Thursday 23d. Thermometer at 36 in the Morning—32 at Noon and 32 at Night.
Wind at East all day. By eight A.M. it began to Snow and continued to do so more or less all day, covering the ground by Night 3 or 4 Inches when it became a kind of Sleet.

Mr. Lund Washington came here to dinner, and returned afterwards. A Mr. Rice Hooe came in the afternoon and stayed all Night.
Mr. Shaw went to Alexandria to the Assembly and to do some business in town for me.
The weather early in the Morning obliged me to quit planting Posts for my Paddock.


   
   mr. rice hooe: probably Rice Wingfield Hooe (1764–1806), of King George County, the son of Richard and Anne Ireland Hooe. In 1790 he married Susannah Fitzhugh. He was sheriff of King George County 1804–6.



 


Friday 24th. Thermometer at 32 in the morning—33 at Noon and 29 at Night.
Cloudy about day break—but it soon cleared, and about 8 oclock the wind began to blow very high from the No. Wt. and continued to do so all day—growing very cold & freezing hard especially towards Night.
Mr. Lawe. Washington and Mr. Hooe left this after breakfast, and crossed in my Boat (which could not get back till the wind moderated after Sun down) to Maryland, as the nearest cut home.
After sunset Mr. Shaw returned from alexandria.
Not being able either to remove Earth, set Posts, or plant Trees sent the Men into the New grounds to making faggots and the Women to picking the wild onions from the Oats which I wanted to Sow.
 


Saturday 25th. Thermometer at 24 in the morning—31 at Noon and 30 at Night.
Clear and calm in the forenoon—wind Southerly afterwards and thawing, the ground being hard frozen.
Renewed the fencing of my Paddock to day.
Went into the Neck and to Muddy hole Plantations to measure the fields which I had plowed for Oats & for experiments—also to Dogue run to divide some fields and to mark the Rows for planting Corn.
In the Afternoon Mr. Willm. Boo⟨th⟩ came in and stayed all Night.
 


Sunday 26th. Thermometer at 29 in the Morning—42 at Noon and 40 at Night.
Clear & calm all the forenoon, wind Southerly afterwards, & towards sunset lowered a good deal; but cleared again after dark.
 



Monday 27th. Thermometer at 38 in the morning—46 at Noon and 43 at Night.
Forenoon warm, and variable with but little wind. About noon it sprung up fresh from No. West and blew hard all the afternoon.
Mr. Booth went away after breakfast—and Doctr. Brown came after dinner (and returned) to visit Boatswain a sick Negro man.
Having received, yesterday Evening, a number of fruit trees from my Nephew, Mr. Willm. Washington of Blenheim I planted them in my fruit garden in the following order & places—
viz.
In the No. Et. Square of this garden—the Tree at the No. Et. Corner is a Carnation Cherry—and the next to it, below, on the East side, is also a Carnation. The 3d. row, three two pound Pears, east side, next the Carnation—& one, 1 pound ditto. 5th. Row. 2 Cooks pears East, & 2 green Burgamot. 7 Row, 3 Bell pears East & 1 Catharine Ditto. 9th. Row 2 yellow Burgamot East & 2 Boncriton Pears.
No. West Square.
2d. Row 1 popes pear—next the cross walk & 3 of Colo. Richd. Henry Lee’s fine winter Pear. 5 Row, four old Ho. Russitans. 6 Row four of the Heath Peach. 7 Row—four of Booth’s Genitan. 8 Row, three amber Plumbs next the cross walk and 2 Green gage Do. west of them. 9th. Row, two Booths Genitans next the cross Walk & 2 Newtown pippin west of them.
So. West Square
1st. Row, next the cross Walk, Peaches from the Garden. 2d. Row 4 New town pippin. 3d. Row, Peaches from the Garden. 4th. Row, 4 Gloucester white apple—5 Row Peaches from the garden. 6 row 2 Glostr. whe. Ap. on the West side, & next these, adjoining the cross walk, are 2 apple trees taken from the middle walk in the No. Garden—said to be Vandiviers—7 Row, Peach trees from the Garden—8 Row, 1 apple tree next the cross walk, taken from the border in the No. garden, by the English Walnut trees & the other 3 trees are from Stratford, given to me by Colo. Henry Lee 1 of which he calls the Medlar Russitan—another the Chantilly pear—and the 3d. the Carnation cherry but this being a mistake, the others are not to be depended upon.
The 3d. and 7th. Trees in the outer or East row, next the fencing are May duke Cherry from Blenheim.
So. East Square
2d. Row, next the cross walk, are two Golden, and two New Town Pippins from Major Jenefirs—4th. Row four of the Maryland

Red strick from the same place. 6th. Row—next the cross walk, two more of the same—that is Maryland red strick.


   
   Fruit trees not previously mentioned in the diaries are listed here. The Pound pear was used only for cooking, a very common “kitchen” variety. The Bell may be the Windsor, often called Summer Bell, a summer pear not highly regarded. The Catherine pear was listed in the first catalogue of fruits issued in the colonies, William Prince’s 1771 catalogue. Boncriton is GW’s rendering of Bon Chretien. DOWNINGA. J. Downing. The Fruits and Fruit Trees of America; or, The Culture, Propagation, and Management, in the Garden and Orchard, of Fruit Trees Generally; with Descriptions of all the Finest Varieties of Fruit, Native and Foreign, Cultivated in this Country. New York, 1845., 406, lists two Pope’s pears, the Scarlet Major and the Quaker, both from Long Island. Colonel Lee’s winter pear is not further identified. The Russitan apple is GW’s rendering of Russeting, an alternate form of Russet. The Heath peach was a late-ripening clingstone developed in Maryland from a stone brought from the Mediterranean. “Booths Genitans” means the Jenneting, an early apple which folk etymology often corrupted into “June-eating.” It was probably brought to GW by William Booth, of Westmoreland and later the Shenandoah Valley, who left Mount Vernon this day. The Amber plum may be the Amber Primordian, an early variety from the south of France. The Green Gage is still a universally popular variety (all plums are Prunus domestica). The Vandervere apple was a winter variety said to have been named for a family in Wilmington, Del., where it originated (DOWNINGA. J. Downing. The Fruits and Fruit Trees of America; or, The Culture, Propagation, and Management, in the Garden and Orchard, of Fruit Trees Generally; with Descriptions of all the Finest Varieties of Fruit, Native and Foreign, Cultivated in this Country. New York, 1845., 141). The medlar, Mespilus germanica, no longer considered to be an apple, is a crooked tree or large shrub bearing fruit which is eaten after frost. The Chantilly pear is one of the seemingly endless number of French pears, not further identified. The Golden Pippin is a variety of the Newtown Pippin already discussed.



 


Tuesday 28th. Thermometer at 30 in the Morng.— at Noon and  at Night.
A hard frost, and very cold morning, Wind being still at No. West. The forenoon clear—afternoon lowering and about eight oclock in the evening it began to Snow.
Set out, by appointment, to attend a meeting of the Board of Directors of the Potomack Company at the Great Falls. Dined and lodged at Abingdon, to which place Mrs. Washington and all the Children accompanied me. Mr. Shaw also set out on a visit to Dumfries.
